Citation Nr: 1712013	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to May 1975 and from June 2004 to November 2005, as well as multiple years in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran timely appealed the November 2006 decision, and following remands in September 2009 and January 2011, the Board denied claims in a January 2013 decision.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Remand that vacated the Board's January 2013 denials of the service connection claims at issue.  The Board subsequently remanded the issues in July 2014 and February 2016 for further development and adjudication.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268
 (1998).

In March 2009, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  The Board informed the Veteran (and his representative) that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  See the February 2017 VA letter.  The Veteran was notified that, if he failed to respond to this letter within 30 days from the date of this letter, the Board would assume that he did not want another hearing and proceed accordingly. As the Veteran failed to respond to this letter, an additional hearing is not needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

These matters were remanded in February 2016 for additional development, to include affording the Veteran and obtaining an adequate opinion, and requesting service treatment records from the National Personnel Records Center (NPRC), and if unable to secure the records, notifying the Veteran.

Regarding the service treatment records, it appears that the RO requested the records from the NPRC and received a negative response.  However, it does not appear that the RO notified the Veteran as the remand further directed.  Additionally, it appears that the negative response provided to the RO included a suggestion to "use DPRIS web to obtain personnel information from official military personnel folders in the custody of the Department of Defense."  It is unclear whether this search was made.  Therefore upon remand, this search should be conducted and if the response is negative, then the Veteran should be notified that these records are also unavailable.

The Veteran was afforded a VA examination in June 2016; however, the physician did not provide an opinion regarding the etiologies of the Veteran's left hip disability and right knee disability.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  As suggested in the negative response provided by NPRC, the RO should "use DPRIS web to obtain personnel information from official military personnel folders in the custody of the Department of Defense."
If the AOJ is unable to secure these records after making reasonable attempts to do so, and it determines that the records do not exist or that further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claims.  The Veteran must then be given a reasonable opportunity to respond.

2.  Upon completion of directive #1, return the electronic claims file to the VA examiner that provided the June 2016 VA examination in order to obtain an adequate opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's left hip and right knee disabilities are related to service.  

In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss his contentions regarding the in-service onset of left hip and right knee pain following an in-service fall, which has been corroborated by multiple fellow soldiers.

The examiner must also specifically and thoroughly discuss the private physician's July 2007 statement concerning the etiology of the Veteran's left hip and right knee disorder, as well as the finding of a left leg mass, in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




